                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION

 ELMER LEE MOORE,

                          Plaintiff,

                    v.                     CAUSE NO.: 3:19-CV-411-RLM-MGG

 ERIC HOLCOMB, et al.,

                          Defendants.

                              OPINION AND ORDER

      Elmer Lee Moore, a prisoner without a lawyer, filed an amended complaint.

This court must review the complaint and dismiss it if the action is frivolous or

malicious, fails to state a claim, or seeks monetary relief against a defendant who

is immune from such relief. 28 U.S.C. § 1915A. “In order to state a claim under

[42 U.S.C.] § 1983 a plaintiff must allege: (1) that defendants deprived him of a

federal constitutional right; and (2) that the defendants acted under color of state

law.” Savory v. Lyons, 469 F.3d 667, 670 (7th Cir. 2006). Additionally, “[i]f the

court determines at any time that it lacks subject-matter jurisdiction, the court

must dismiss the action.” Fed. R. Civ. P. 12(h)(3). “A document filed pro se is to

be liberally construed, and a pro se complaint, however inartfully pleaded, must

be held to less stringent standards than formal pleadings drafted by lawyers . .

.” Erickson v. Pardus, 551 U.S. 89, 94 (2007).

      Mr. Moore’s initial complaint alleged that he was convicted of a sex offense

in February 2006. In 2011, he was released from the custody of the Indiana

Department of Correction but was informed that he was designated as a sexually
violent predator by operation of the law. He asserted that the statutory scheme

for sexually violent predators violated the separation of powers doctrine and the

Ex Post Facto Clause, but the court denied leave to proceed on the initial

complaint because the federal separation of powers doctrine doesn’t apply to the

State governments and because federal courts have found that similar statutory

schemes didn’t violate the Ex Post Facto Clause. ECF 3. Nevertheless, the court

granted Mr. Moore leave to file an amended complaint.

      The amended complaint, asserts that the State of Indiana and the Sheriff

of Elkhart County have slandered his name by listing him on the sexually violent

predator registry. Slander is a type of defamation, which is a State law claim, see

Kelley v. Tanoos, 865 N.E.2d 593, 596–597 (Ind. 2007), and, according to the

amended complaint, all parties reside within the State of Indiana. The amended

complaint raises no federal questions, and there is no diversity of citizenship

between the parties. The court lacks subject matter jurisdiction over this claim.

See 28 U.S.C. § 1331 (federal question jurisdiction); 28 U.S.C. § 1332 (diversity

of citizenship jurisdiction).

      For these reasons, the court DISMISSES this case pursuant to Fed. R. Civ.

P. 12(h)(3) for lack of subject matter jurisdiction.

      SO ORDERED on July 29, 2019

                                              s/ Robert L. Miller, Jr.
                                              JUDGE
                                              UNITED STATES DISTRICT COURT




                                          2
